—Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered March 22, 2000, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Since the defendant failed to move to withdraw his plea of guilty, his challenge to the factual sufficiency of his plea is unpreserved for appellate review (see, People v Claudio, 64 NY2d 858; People v Pellegrino, 60 NY2d 636). We reject any contention that preservation is not required, as there is nothing in the defendant’s allocution which would cast significant doubt on his guilt or otherwise call into question the voluntariness of his plea. In addition, the defendant’s factual recitation did not negate any essential element of the crimes to which he pleaded guilty (see, People v Lopez, 71 NY2d 662). Santucci, J. P., Florio, H. Miller and Cozier, JJ., concur.